Case 2:15-cv-12893-SFC-RSW ECF No. 31 filed 08/07/20              PageID.1729      Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 IN RE AUTOMOTIVE PARTS                          :   Master File No. 12-md-02311
 ANTITRUST LITIGATION                            :   Honorable Sean F. Cox
                                                 :
 In Re: Wire Harness                             :   Case No. 2:12-cv-00102
 In Re: Instrument Panel Clusters                :   Case No. 2:12-cv-00202
 In Re: Fuel Senders                             :   Case No. 2:12-cv-00302
 In Re: Heater Control Panels                    :   Case No. 2:12-cv-00402
 In Re: Bearings                                 :   Case No. 2:12-cv-00502
 In Re: Alternators                              :   Case No. 2:13-cv-00702
 In Re: Anti Vibrational Rubber Parts            :   Case No. 2:13-cv-00802
 In Re: Windshield Wiper Systems                 :   Case No. 2:13-cv-00902
 In Re: Radiators                                :   Case No. 2:13-cv-01002
 In Re: Starters                                 :   Case No. 2:13-cv-01102
 In Re: Ignition Coils                           :   Case No. 2:13-cv-01402
 In Re: Motor Generators                         :   Case No. 2:13-cv-01502
 In Re: HID Ballasts                             :   Case No. 2:13-cv-01702
 In Re: Inverters                                :   Case No. 2:13-cv-01802
 In Re: Electronic Powered Steering Assemblies   :   Case No. 2:13-cv-01902
 In Re: Air Flow Meters                          :   Case No. 2:13-cv-02002
 In Re: Fan Motors                               :   Case No. 2:13-cv-02102
 In Re: Fuel Injection Systems                   :   Case No. 2:13-cv-02202
 In Re: Power Window Motors                      :   Case No. 2:13-cv-02302
 In Re: Automatic Transmission Fluid Warmers     :   Case No. 2:13-cv-02402
 In Re: Valve Timing Control Devices             :   Case No. 2:13-cv-02502
 In Re: Electronic Throttle Bodies               :   Case No. 2:13-cv-02602
 In Re: Air Conditioning Systems                 :   Case No. 2:13-cv-02702
 In Re: Windshield Washer Systems                :   Case No. 2:13-cv-02802
 In Re: Spark Plugs                              :   Case No. 2:15-cv-03002
 In Re: Automotive Hoses                         :   Case No. 2:15-cv-12893
 In Re: Power Window Switches                    :   Case No. 2:16-cv-03902
 In Re: Ceramic Substrates                       :   Case No. 2:16-cv-12194


 THIS DOCUMENT RELATES TO
 AUTOMOBILE DEALERSHIP ACTIONS

 ORDER REGARDING AUTO DEALERS’ MOTION TO AWARD FEES PLACED IN
          RESERVE IN 2016 FOR ROUND TWO SETTLEMENTS
Case 2:15-cv-12893-SFC-RSW ECF No. 31 filed 08/07/20               PageID.1730     Page 2 of 3



        This matter came before the Court on the Auto Dealers’ Motion to Award Fees Placed

 in Reserves in 2016 for Round Two Settlements in the above matters. The Court has reviewed

 the memorandum submitted by the Auto Dealers in support of their motion. The Court has

 considered the motion on the papers.

        Based on the entire record of these proceedings and in consideration of all submissions

 and filings made with respect to Auto Dealers’ current motion and their Round Two final

 approval filings and argument, and good cause appearing therefor,

        IT IS HEREBY ORDERED:

        1.     The Court has considered the present motion and considered the filings and

 proceedings associated with the final approval of the Round Two settlements submitted by

 the Auto Dealers in 2016. See 2:12-cv-00102-SFC-RSW (ECF Doc. No. 514); 2:12-cv-00102-

 SFC-RSW (ECF Doc. No. 514-2); 2:12-cv-00102-SFC-RSW (ECF Doc. No. 514-3).

        2.     The Court adopts and reiterates its analysis of the Auto Dealers’ request for an

 award of attorneys’ fees for the Round Two settlements as set out in the Court’s Order dated

 November 29, 2016. See 2:12-cv-00102-SFC-RSW (ECF Doc. No. 523).

        3.     After being provided adequate notice of the Round Two settlements reached in

 the Auto Dealer cases, no class member objected to or commented about the requested

 attorneys’ fees equal to 1/3 of the Round Two settlement funds, after the costs of notice and

 claim administration had been deducted.

        4.     The Court GRANTS the motion currently before the Court and authorizes the

 award and distribution of the Round Two fees held in reserve by the Auto Dealers since 2016.
Case 2:15-cv-12893-SFC-RSW ECF No. 31 filed 08/07/20             PageID.1731      Page 3 of 3



        5.     The Court finds that awarding counsel for the Auto Dealers a total fee of 30

 percent of the Round Two settlement funds is reasonable and complies with the Ramey factors.

 The Court again references and adopts the findings it made in November 2016. See 2:12-cv-

 00102-SFC-RSW (ECF Doc. No. 523).

        6.     Interim Co-Lead Counsel for the Auto Dealers are authorized to allocate the

 attorneys’ fees awarded herein among counsel who performed work on behalf of the Auto

 Dealers in accordance with Interim Co-Lead Counsel’s assessment of each firm’s contribution

 to the prosecution of the cases involved in the Round Two settlements.

        IT IS SO ORDERED.


 Dated: August 7, 2020                            s/Sean F. Cox
                                                  Sean F. Cox
                                                  U. S. District Judge
